Exhibit 10.1

EXECUTION COPY

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“Agreement”) is entered into this
January 12, 2015, by and between Dana Holding Corporation, a Delaware
corporation, with its principal executive office at 3939 Technology Drive,
Maumee, Ohio (the “Company”), and Roger Wood, an individual (“Executive”),
effective as of the date first written above (the “Effective Date”).

RECITALS

 

  A. Executive presently serves as President and Chief Executive Officer of the
Company.

 

  B. Executive has announced his intention to retire from employment with the
Company at the end of April, 2016.

 

  C. The Company desires the Executive to remain in his current positions until
his retirement, and to assist the Company, as requested by the Board of
Directors, in connection with the search for an appropriate successor and in
transitioning his duties and responsibilities to such successor.

 

  D. The Company and Executive desire to enter into this Agreement as to the
terms of Executive’s employment by the Company to be effective as of the
Effective Date.

Therefore, in consideration of the promises and respective covenants and
agreements of the parties herein contained, and intending to be legally bound,
the parties hereto agree as follows:

 

1. Employment.    The Company and Executive hereby agree that as of the
Effective Date Executive shall be employed by the Company on the terms set forth
in this Agreement.

 

2. Term.    The employment of Executive by the Company under the terms of this
Agreement shall commence on the Effective Date and shall continue in effect
until April 30, 2016 (the “Expiration Date”), unless earlier terminated as set
forth in Section 6 of this Agreement (the period from the Effective Date through
such termination shall hereinafter be referred to as the “Term”).

 

3. Position and Duties.    Executive shall serve as President and Chief
Executive Officer of the Company, reporting to the Board of Directors of the
Company (“Board”), and shall have such responsibilities and authority
commensurate with such position as may from time to time be assigned to
Executive by the Board. In addition, Executive shall assist the Board, to the
extent requested, in connection with succession planning, including, without
limitation, the identification of a talented and appropriate successor to the
office of President and Chief Executive Officer, and in the transition of
Executive’s duties once the successor is identified. Executive shall devote
substantially all his working time and



--------------------------------------------------------------------------------

efforts to the business and affairs of the Company. However, Executive may
devote reasonable time to supervision of his personal investments and
professional, charitable, educational, religious and other similar activities,
and speaking engagements, and may also serve on the board of directors of any
company or organization, provided such activities are not competitive with the
Company and do not interfere with Executive’s discharge of his duties to the
Company.

 

4. Directorship Agreement.    As of the Effective Date, Executive shall continue
to serve as a member of the Board. The Board shall re-nominate Executive as a
Director during such time as Executive serves as President and Chief Executive
Officer. Subject to Sections 6.3 and 6.6, after the first full calendar quarter
to elapse following Executive’s ceasing to be President and Chief Executive
Officer by virtue of the appointment of his successor or his retirement in
connection therewith, Executive shall immediately resign as a Director.

 

5. Compensation and Related Matters.

During the Term, Executive shall be entitled to the following compensation and
benefits:

 

  5.1 Salary.    The Company shall pay to Executive a salary of $1,025,000 per
year (the “Base Salary”), which rate may be increased (but not decreased, except
for across-the-board decreases applicable with like proportionate effect to
other senior executives of the Company) from time to time in accordance with
normal business practices of the Company, at the discretion of the Board. The
Base Salary shall be payable by the Company in accordance with the normal
payroll practices of the Company then in effect. Any increase or decrease in the
Base Salary amount shall thereafter be Executive’s “Base Salary” for all
purposes hereunder.

 

  5.2 Bonus.    Executive shall be eligible for an annual bonus in 2015 with a
target amount equal to 125% of Executive’s Base Salary (the “Target Bonus”)
pursuant to the Company’s 2012 Omnibus Incentive Plan, or any successor thereto
(“Plan”). Executive’s actual bonus amount shall be based on the achievement of
performance measures set by the Board of Directors. Executive shall also be
eligible to earn an additional 30% of the Executive’s Target Bonus under the
personal performance program based on Executive’s support of the succession and
transition process. Any bonus under this Section 5.2 shall be subject to the
provisions of Section 6.4 and 6.5 below.

 

  5.3 Annual Long Term Incentive Program.    Executive shall be eligible for an
annual award in 2015 pursuant to the Company’s long term incentive program under
the Plan with a target equal to 425% of base salary. Any such award shall be
subject to the provisions of Sections 6.4 and 6.5 below.

 

  5.4 Vacation.    In addition to legal holidays observed by the Company,
Executive shall be entitled to twenty (20) days of paid vacation per year, which
vacation days shall accrue and be useable by Executive in accordance with the
Company’s standard vacation policies. Upon termination of employment, the
Company shall promptly pay Executive any accrued and unused vacation days.

 

2



--------------------------------------------------------------------------------

  5.5 Expenses.    Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by Executive in performing services
hereunder, including all expenses of travel and living expenses while away from
home on business or at the request of and in the service of the Company,
provided that such expenses are incurred and accounted for in accordance with
the policies and procedures as reasonably established by the Company.

 

  5.6 Other Benefits.    Executive shall be entitled to participate in all of
the Company’s benefit plans or arrangements, subject to the terms and conditions
thereof, as in effect from time to time with respect generally to senior
executives; provided, Executive’s allowance for perquisites under the applicable
perquisite program of the Company shall be in the amount of $50,000 for each
fiscal year.

 

6. Termination.

 

  6.1 Termination for Any Reason.    Anything herein to the contrary
notwithstanding, the Company may terminate Executive’s employment at any time
for any reason with or without notice. Executive may terminate his employment at
any time for any reason after giving the Company not less than thirty (30) days
prior notice of such termination. The Term of this Agreement shall terminate
upon any termination of employment.

 

  6.2 Termination Upon Death or Disability.    Executive’s employment hereunder
shall terminate upon his death. In the event that Executive’s employment
terminates due to his death or the Company terminates his employment due to
Disability, he shall be entitled to (i) his accrued and unpaid Base Salary and
accrued and unused vacation, payable not later than the first complete payroll
payment date following such termination, (ii) his unreimbursed business expenses
incurred prior to such termination, payable in accordance with the policies and
procedures applicable under Section 5.5 and (iii) his accrued and vested
benefits under all employee benefit plans in which Executive is a participant,
payable in accordance with the terms of such plans (collectively, Executive’s
“Accrued Obligations”). Executive shall also be entitled to any unpaid annual
and long term cash bonus earned for a completed previous performance period,
payable when such bonuses are paid to other senior executives (“Prior Bonus”).
Upon payment of the Accrued Obligations and the Prior Bonus, the Company shall
have no further obligation to Executive. For all purposes under this Agreement,
“Disability” shall have the meaning set forth in the Company’s Executive
Severance Plan (or successor to such plan).

 

  6.3 Termination by the Company For Cause.    In the event that the Company
terminates Executive’s employment for Cause, (i) Executive shall be entitled to
his Accrued Obligations and the Company shall have no further obligation to
Executive and (ii) Executive shall immediately resign as a Director.

 

3



--------------------------------------------------------------------------------

  6.4 Appointment of a Successor During the Term.

 

  6.4.1 In the event that Executive’s employment hereunder is terminated in
connection with the Company’s appointment of a successor to the role of
President and Chief Executive Officer, Executive shall be entitled to (i) his
Accrued Obligations and any Prior Bonus, (ii) continued payment of Executive’s
Base Salary, payable in regular payroll installments over the period commencing
on the date of Executive’s termination and ending on the Expiration Date,
(iii) if such termination occurs during 2015, a bonus for 2015 equal to the
bonus Executive would have received for such year based on actual performance
under the annual incentive program, including the personal objective component,
calculated as if Executive were employed for the entire year, and paid when
annual bonuses are paid to other senior executives, and (iv) medical, dental,
prescription drug, basic life insurance and employee assistance program benefits
through the Expiration Date, subject to Executive’s payment of any required
employee contributions consistent with those contributions required of active
employees of the Company (and which benefits shall be coterminous with
Executive’s entitlement to COBRA health benefits continuation).

 

  6.4.2 Upon termination of Executive’s employment under this Section 6.4,
(i) all of the Executive’s stock options shall vest and all such stock options
shall remain exercisable until 10 years from their respective dates of grant and
(ii) for purposes of Executive’s restricted stock unit awards, Executive shall
be treated as if he had terminated employment on the Expiration Date and as if
he was eligible for Normal Retirement (as such term is defined in Executive’s
Restricted Stock Unit Agreement) on such date, and any restricted stock units
that become nonforfeitable based on Normal Retirement under this Section 6.4.2
shall be settled at the time provided in the Restricted Stock Unit Agreement,
(iii) for purposes of Executive’s unvested performance cash awards and
performance share awards (a) with respect to any performance year completed
prior to the Expiration Date, Executive shall be entitled to receive the full
amount earned for each such year at the time that such amounts would otherwise
have been paid to participants in the Company’s long-term incentive program
under the Plan (provided, that such amounts shall not result in a duplication of
any long-term cash bonus amounts paid as part of the Prior Bonus), (b) with
respect to any performance years that include the Expiration Date, Executive
shall be entitled to receive the amount Executive would have received for such
year based on actual performance for the year of termination multiplied by the
ratio of the number full months elapsed between the commencement of the
performance period and the Expiration Date and the number of months in the
performance period and (c) any performance cash awards earned under this
Section 6.4.2 shall be paid at the time that such awards would otherwise have
been paid to participants in the Company’s long-term incentive program under the
Plan and (iv) Executive shall be deemed to have satisfied the requisite term of
service and all other conditions for vesting and distribution under the terms of
the Supplemental Executive Retirement Plan (the “SERP”).

 

4



--------------------------------------------------------------------------------

  6.4.3 Other than payment of the amounts and benefits provided under this
Section 6.4, the Company shall have no further obligation to Executive.

 

  6.4.4 The payments and benefits provided under clauses (ii), (iii) and (iv) of
Section 6.4.1 and under Section 6.4.2 shall be subject to Executive entering
into a complete release of all claims in the form then applicable under the
Company’s Executive Severance Plan (or any successor to such plan). All amounts
payable under this Section 6.4 shall be in lieu of and not in addition to any
amount that otherwise might be payable under the Company’s Executive Severance
Plan (or successor to such plan) upon such a termination.

 

  6.5 Termination by the Company Without Cause; by Executive for Good Reason.

 

  6.5.1 In the event that the Company terminates Executive’s employment
hereunder without Cause (and not due to Disability) or Executive terminates his
employment hereunder for Good Reason, Executive shall be entitled to the
payments and benefits provided for under Section 6.4.1 and 6.4.2 above.

 

  6.5.2 Other than payment of the amounts and benefits provided under this
Section 6.5, the Company shall have no further obligation to Executive.

 

  6.5.3 For all purposes under this Agreement, “Cause” shall mean and include
(i) a willful and material misappropriation of any monies or assets or
properties of the Company; (ii) a willful and material breach by Executive of
the terms of this Agreement that is demonstrably injurious to the Company and
that has not been cured within thirty (30) days after written notice to
Executive of the breach, which notice shall specify the breach and the nature of
conduct necessary to cure such breach; or (iii) the conviction of, or plea of
guilty or nolo contendre, by Executive to a felony or to any criminal offense
involving Executive’s moral turpitude.

 

  6.5.4

For all purposes under this Agreement, “Good Reason” shall mean the occurrence
of any of the following without the Executive’s consent: (i) any material
adverse change by the Company in Executive’s title, position, authority or
reporting relationships with the Company; provided that any adverse change in
Executive’s title, position, authority or reporting relationships associated
with the Company’s succession planning and the transition to a successor
President and Chief Executive Officer shall not constitute Good Reason
hereunder; (ii) the Company’s requirement that Executive relocate to a location
in excess of fifty (50) miles from the Company’s current office location or from
any future office location

 

5



--------------------------------------------------------------------------------

  acceptable to Executive; or (iii) any material breach by the Company of this
Agreement which is not cured within thirty (30) days after written notice
thereof by Executive to the Company, which notice shall specify the breach and
the nature of conduct necessary to cure such breach.

 

  6.5.5 The payments and benefits provided pursuant to Sections 6.5.1 (other
than the Accrued Obligations and Prior Bonus) shall be subject to Executive
entering into a complete release of all claims in the form then applicable under
the Company’s Executive Severance Plan (or any successor to such plan). All
amounts payable under this Section 6.5 shall be in lieu of and not in addition
to any amount that otherwise might be payable under the Company’s Executive
Severance Plan (or successor to such plan) upon such a termination.

 

  6.6 Termination By Executive Other than for Good Reason.    In the event that,
prior to the Expiration Date, Executive terminates his employment other than for
Good Reason, (i) Executive shall be entitled to his Accrued Obligations and the
Company shall have no further obligation to Executive and (ii) Executive shall
immediately resign as a Director.

 

  6.7 Expiration of the Term.

 

  6.7.1 Upon the Expiration Date, the Executive shall retire and his employment
with the Company shall cease. Executive shall be entitled to (i) his Accrued
Obligations and any Prior Bonus and (ii) the payments and benefits provided for
under Sections 6.4.1 (if not previously paid) and 6.4.2 above, and the Company
shall have no further obligation to Executive. The payments and benefits
provided under clause (ii) of this Section 6.7 shall be subject to Executive
entering into a complete release of all claims in the form then applicable under
the Company’s Executive Severance Plan (or any successor to such plan). All
amounts payable under this Section 6.7 shall be in lieu of and not in addition
to any amount that otherwise might be payable under the Company’s Executive
Severance Plan (or successor to such plan) upon such a termination.

 

  6.7.2 In the event Executive’s employment continues past 2015 and into 2016,
the Company and Executive shall discuss whether additional incentive
compensation opportunities are appropriate.

 

7. Confidential Information.

 

  7.1

During the period of Executive’s employment and at all times thereafter,
Executive shall protect and not disclose Proprietary Information, except as may
be required to discharge his duties hereunder or if Executive is required by
law, regulation, or court order to disclose any Proprietary Information.
“Proprietary Information” is all information, whether or not reduced to writing
(or in a form from which information can be obtained, translated, or derived
into reasonably

 

6



--------------------------------------------------------------------------------

  usable form) or maintained in the mind or memory of Executive and whether
compiled or created by the Company, any of its subsidiaries or any affiliates of
the Company or its subsidiaries (collectively, the “Company Group”), which
derives independent economic value from not being readily known to or
ascertainable by proper means by others who can obtain economic value from the
disclosure or use of such information, of a proprietary, private, secret or
confidential (including, without exception, inventions, products, processes,
methods, techniques, formulas, compositions, compounds, projects, developments,
sales strategies, plans, research data, clinical data, financial data, personnel
data, computer programs, customer and supplier lists, trademarks, service marks,
copyrights (whether registered or unregistered), artwork, and contacts at or
knowledge of customers or prospective customers) nature concerning the Company
Group’s business, business relationships or financial affairs; provided however,
that Proprietary Information shall not include any information that (i) has
become generally available to the public other than as a result of a disclosure
by Executive, or (ii) was available or became known to Executive prior to the
disclosure of such information on a non-confidential basis without breach of any
duty of confidentiality from any party to the Company and Executive.

 

  7.2 Executive further agrees that his obligation not to disclose or to use
information and materials of the types, and his obligation to return materials
and tangible property, set forth in this Section 7 also extends to such types of
information, materials and tangible property of customers of the Company Group,
consultants for the Company, suppliers to the Company, or other third parties
who may have disclosed or entrusted the same to the Company or to Executive.

 

  7.3 Executive’s obligations under this Section 7 are in addition to, and not
in limitation of, all other obligations of confidentiality under the Company’s
policies, general legal or equitable principles or statutes.

 

8. Statements to Third Parties.

 

  8.1 During the period of Executive’s employment and at all times thereafter,
other than in connection with the performance of his duties hereunder, Executive
shall not, directly or indirectly, make or cause to be made any statements,
including but not limited to, comments in books or printed media, to any third
parties criticizing or disparaging the Company Group or commenting on the
character or business reputation of the Company Group and resulting in a
material adverse impact upon the Company. Without the prior written consent of
the Board, unless otherwise required by law, Executive shall not (i) publicly
comment in a manner materially adverse to the Company Group concerning the
status, plans or prospects of the business of the Company Group or (ii) publicly
comment in a manner materially adverse to the Company Group concerning the
status, plans or prospects of any existing, threatened or potential claims or
litigation involving the Company Group; provided, nothing herein shall preclude
honest and good faith reporting by Executive to appropriate Company or legal
enforcement authorities.

 

7



--------------------------------------------------------------------------------

  8.2 During the period of Executive’s employment and at all times thereafter,
other than in connection with the performance of the duties of Company senior
executives (other than Executive), the Company shall use its best efforts to
cause the senior executives of the Company (other than Executive) to not,
directly or indirectly, make or cause to be made any statements, including but
not limited to, comments in books or printed media, to any third parties
criticizing or disparaging Executive or commenting on the character or business
reputation of Executive, and resulting in a material adverse impact upon
Executive. Nothing herein shall preclude honest and good faith reporting by the
Company or its senior executives (other than Executive) to appropriate legal
enforcement authorities.

 

9. Non-Competition.    For a period commencing on the Effective Date and
continuing for twenty-four (24) months following Executive’s termination of
employment for any reason (the “Restricted Period”), Executive covenants and
agrees that Executive shall not, directly or indirectly, engage in any
activities on behalf of or have an interest in any Competitor of the Company
Group, whether as an owner, investor, executive, manager, employee, independent
consultant, contractor, advisor, or otherwise, other than ownership of less than
one percent (1%) of any class of stock in a publicly traded corporation. A
“Competitor” is any entity doing business directly or indirectly (as an owner,
investor, provider of capital or otherwise) in the United States including any
territory of the United States (the “Territory”) for whom no less than 5% of
such entity’s gross annual revenues for the preceding year are attributable to
products or services that are the same or similar to the products or services
that are being provided by any member of the Company Group at the time of
Executive’s termination or that were provided by a member of the Company Group
during the two-year period prior to Executive’s termination of employment;
provided, however, that any separate subsidiary or distinct division of a
Competitor which contributed less than 5% of such entity’s gross annual revenues
for the preceding year shall also be a Competitor if Executive provides services
or advise to it. Executive acknowledges and agrees that due to the continually
evolving nature of the Company Group’s industry, the scope of its business or
the identities of Competitors may change over time. Executive further
acknowledges and agrees that the Company Group markets its products and services
on a nationwide basis, encompassing the Territory and that the restrictions
imposed by this covenant, including the geographic scope, are reasonably
necessary to protect the Company Group’s legitimate interests.

 

10. Non-Solicitation.    Executive hereby covenants and agrees that he shall not
during the Restricted Period, directly or indirectly, individually or on behalf
of any other person or entity:

 

  10.1 Hire or employ or assist in hiring or employing any person who was at any
time during the last 6 months of Executive’s employment an employee,
representative or agent of any member of the Company Group or solicit, aid,
induce or attempt to solicit, aid, induce or persuade, directly or indirectly,
any person who is an employee, representative, or agent of any member of the
Company Group to leave his or her employment with any member of the Company
Group to accept employment with any other person or entity provided, however,
the foregoing shall not prohibit advertisements for employment placed in
newspapers or other media of general circulation to the general public; or

 

8



--------------------------------------------------------------------------------

  10.2 Solicit any customer of the Company Group, or any person or entity whose
business the Company Group had solicited during the 180-day period prior to
termination of Executive’s employment for purposes of business which is
competitive to the Company Group within the Territory.

 

11. Developments.    Executive acknowledges and agrees that he shall make full
and prompt disclosure to the Company of all inventions, improvements,
discoveries, methods, developments, software, mask works, and works of
authorship, whether patentable or copyrightable or not, (i) which relate to the
Company’s business and have heretofore been created, made, conceived or reduced
to practice by Executive or under his direction or jointly with others, and not
assigned to prior employers, or (ii) which have utility in or relate to the
Company’s business and are created, made, conceived or reduced to practice by
Executive or under his direction or jointly with others during his employment
with the Company, whether or not during normal working hours or on the premises
of the Company (all of the foregoing of which are collectively referred to in
this Agreement as “Developments”). Executive further agrees to enter into the
Company’s standard form of invention and disclosure agreement that is required
of all new employees. Executive further agrees to cooperate fully with the
Company, both during and his employment with the Company, with respect to the
procurement, maintenance and enforcement of copyrights, patents and other
intellectual property rights (both in the United States and other countries)
relating to Developments. Executive shall not be required to incur or pay any
costs or expenses in connection with the rendering of such cooperation.

 

12. Remedies.    Executive and the Company agree that the covenants contained in
Sections 7, 8, 9, 10 and 11 (the “Covenants”) are reasonable under the
circumstances, and further agree that if in the opinion of any court of
competent jurisdiction any such Covenant is not reasonable in any respect, such
court shall have the right, power and authority to sever or modify any provision
or provisions of such Covenants as to the court will appear not reasonable and
to enforce the remainder of the covenants as so amended. Executive acknowledges
and agrees that the remedy at law available to the Company for breach of any of
Executive’s obligations under the Covenants would be inadequate and that damages
flowing from such a breach may not readily be susceptible to being measured in
monetary terms. Accordingly, Executive acknowledges, consents and agrees that,
in addition to any other rights or remedies that the Company may have at law, in
equity or under this Agreement, upon adequate proof of Executive’s violation of
any Covenant, the Company shall be entitled to immediate injunctive relief and
may obtain a temporary order restraining any threatened or further breach,
without the necessity of proof of actual damage or of posting any bond.

 

13. Indemnification; Insurance.    The Company’s standard form of director and
officer indemnification agreement, as previously entered into by Executive and
the Company, shall remain in effect as of and following the Effective Date. In
addition, the Executive shall be covered, both during and up to 24 months after
the Expiration Date, by director and officer liability insurance to the maximum
extent that such insurance covers any officer or director, or former officer or
director, as applicable, of the Company.

 

9



--------------------------------------------------------------------------------

14. Representation; Legal Restrictions.    Executive represents and warrants to
the Company that Executive is not a party to any contract, agreement or
understanding, written or oral, including, without limitation, any agreement
containing any non-competition, non-solicitation, confidentiality or other
restrictions on your activities, which could prevent Executive from entering
into this Agreement or performing all of Executive’s duties and obligations
hereunder, other than as has been disclosed by Executive.

 

15. Withholding.    The Company may withhold from any and all amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.

 

16. Notice.    For the purposes of this Agreement, notices, demands and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or (unless otherwise specified)
mailed by registered mail, return receipt requested, postage prepaid, addressed
as set forth above, or to such other address as any party may have furnished to
the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

 

17. Miscellaneous.

 

  17.1 The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Delaware.

 

  17.2 Sections 6, 7, 8, 9, 10, 11, 12, 13, 15, 16 and such provisions of
Section 17 as are relevant of this Agreement shall remain in full force and
effect and shall survive the termination of Executive’s employment and the
expiration or other termination of this Agreement.

 

  17.3 Any dispute, controversy or question arising under, out of, or relating
to this Agreement (or the breach thereof), or, Executive’s employment with the
Company or termination thereof, other than those disputes relating to
Executive’s alleged violations of Sections 7, 8.1, 9, 10 and 11, or the
Company’s alleged violation of Section 8.2, of this Agreement shall be referred
for binding arbitration in Toledo, Ohio. Such arbitration shall be conducted in
accordance with the National Rules for Resolution of Commercial Disputes of the
American Arbitration Association (“Rules”). The parties shall select a neutral
arbitrator and this shall be the sole means for resolving such dispute;
provided, if the parties are unable to agree to an arbitrator, an arbitrator
will be selected in accordance with the Rules. The Company shall pay the costs
of the arbitration. If the Executive prevails on at least one material issue in
any proceeding before such an arbitrator, the Company shall reimburse the
Executive for the reasonable legal fees and expenses incurred by the Executive
in such arbitration. Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. This Section 17.3 shall not
apply to any action by the Company to enforce Sections 7, 8.1, 9, 10 or 11, or
by Executive to enforce Section 8.2, of this Agreement and shall not in any way
restrict the Company’s remedies under Section 12 of this Agreement.

 

10



--------------------------------------------------------------------------------

  17.4 It is the intent of the parties that this Agreement be administered so as
to comply with Section 409A of the Internal Revenue Code of 1986 (“Section
409A”) and all applicable regulations. The parties intend that any payment due
hereunder shall be delayed or adjusted as deemed reasonably necessary to avoid
the imposition of Section 409A penalties upon Executive. Without limiting the
generality of the foregoing and any provision in this Agreement to the contrary
notwithstanding, if any portion of the payments or benefits to be received by
Executive under this Agreement would be considered deferred compensation under
Section 409A, then the following provisions shall apply to the relevant portion:

 

  17.4.1 For purposes of this Agreement, no payment that would otherwise be made
and no benefit that would otherwise be provided upon a termination of employment
shall be made or provided unless and until such termination of employment is
also a “separation from service” (as determined in accordance with
Section 409A);

 

  17.4.2 If Executive is a “specified employee” (within the meaning of
Section 409A and determined pursuant to procedures adopted by the Company) at
the time of a separation from service, each portion of such payments and
benefits that would otherwise be payable pursuant to this Agreement upon a
separation from service during the six (6) month period immediately following
the separation from service shall instead be paid or made available on the
earlier of (i) the first business day of the seventh month following the date
Executive incurs a separation from service, and (ii) Executive’s death (the
applicable date, the “Permissible Payment Date”);

 

  17.4.3 With respect to any amount of expenses eligible for reimbursement under
this Agreement, such expenses shall be reimbursed by the Company within 60
calendar days (or, if applicable, on the Permissible Payment Date) following the
date on which the Company receives the applicable invoice from Executive but in
no event later than December 31 of the year following the year in which
Executive incurs the related expense;

 

  17.4.4 Payments delayed under this Section 17.4 as a result of the application
of Section 409A shall not accrue interest. In no event shall the reimbursements
or in-kind benefits to be provided by the Company in one taxable year affect the
amount of reimbursements or in-kind benefits to be provided in any other taxable
year, nor shall Executive’s right to reimbursement or in-kind benefits be
subject to liquidation or exchange for another benefit; and

 

  17.4.5 Each payment under this Agreement shall be considered a “separate
payment.”

 

  17.4.6

If Executive’s termination of employment occurs on or after November 1st of a
calendar year, any payment that otherwise would have been paid to Executive
between Executive’s date of termination and the end of the

 

11



--------------------------------------------------------------------------------

  calendar year (and which are contingent upon Executive entering into a
complete release of all claims), will be paid to Executive as soon as
practicable in the following calendar year and on or before the 90th day
following the Executive’s date of termination.

 

  17.5 The Executive shall not be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement, and such amounts shall not be reduced
whether or not the Executive obtains other employment.

 

  17.6 The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

 

  17.7 Any waiver, alteration, amendment or modification of any of the terms of
this Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment
or modification is consented to on the Company’s behalf by the Board or a
Committee or member thereof as may be duly authorized by the Board. No waiver by
either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.

 

  17.8 This Agreement, and Executive’s rights and obligations hereunder, may not
be assigned or delegated by him. The Company may assign its rights, and delegate
its obligations, hereunder to any subsidiary or affiliate of the Company, or any
successor to the Company, specifically including the Covenants. The rights and
obligations of the Company under this Agreement shall inure to the benefit of
and be binding upon its respective successors and assigns. The rights and
obligations of Executive under this Agreement shall inure to the benefit of and
be binding upon his heirs and legatees.

 

  17.9 This Agreement constitutes the entire understanding and agreement of the
parties hereto regarding the employment of Executive. This Agreement supersedes
(i) the Executive Employment Agreement dated April 18, 2011 by and between the
Company and Executive, which is hereby terminated, and (ii) all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement.

 

  17.10 The headings of the sections and subsections of this Agreement are
inserted for convenience only and shall not be deemed to constitute a part
thereof, affect the meaning or interpretation of this Agreement or of any term
or provision hereof. Words of one gender shall be interpreted to mean words of
another gender when necessary to construe this Agreement, and in like manner
words in singular may be interpreted to be in the plural, and vice versa. Use of
the word “or” shall mean “either or both” and use of the word “including” shall
be “without limitation.”

 

12



--------------------------------------------------------------------------------

  17.11 This Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual or facsimile signature.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

Dana Holding Corporation     By:  

/s/ J. C Muscari

     

/s/ Roger Wood

Name:   Joseph C. Muscari       Roger Wood Title:   Chairman      

 

13